IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-13-00161-CV

ELEKTA, INC.,
                                                           Appellant
v.

VARIAN MEDICAL SYSTEMS, INC.,
                                                           Appellee



                            From the 40th District Court
                                Ellis County, Texas
                               Trial Court No. 85321


                           MEMORANDUM OPINION


       Appellant, Elekta, Inc., and appellee, Varian Medical Systems, Inc., have filed a

joint motion to dismiss this appeal. See TEX. R. APP. P. 42.1(a)(2). Dismissal of this

appeal would not prevent a party from seeking relief to which it would otherwise be

entitled. The motion is granted, and the appeal is dismissed. Further, pursuant to their

joint motion, the parties will bear their own costs.
                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed August 8, 2013
[CV06]




Elekta, Inc. v. Varian Medical Systems, Inc.                 Page 2